Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Terminal Disclaimer filed 4/25/2022 is acknowledged, and has been approved. The Double Patenting rejections of claims 1, 4, 6-8, 13 and 15-19 have been overcome.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kiyotomi et al (US 2019/0378739) disclose (Fig. 2) a method for operating a lithography apparatus, comprising: conducting one or more coating processes in the lithography apparatus, determining a contamination level (on the rear surface of the wafer) of the contaminant associated with the one or more coating processes; and based on a comparison between the contamination level and a predefined threshold, adjusting one or more operations of the lithography apparatus to reduce the contamination level ([0093-0097] and Fig 26 discloses the adjustment of the cleaning rotation number based on specifics of the coating on the wafer, determined from imaging). Kiyotomi et al do not explicitly disclose that the contaminant (coating liquid) from the one or more coating processes adheres on a sidewall of the lithography apparatus. However, the adhering of the coating liquid to the sidewall of the drain cup was a known phenomenon in the art. See Nagamine’s (US 2002/0144719) [0072]. It would therefore have been obvious to one of ordinary skill in the art before the filing of the instant application to expect such adhering. The prior art does not teach adjusting one or more operations of the lithography apparatus based on a comparison between the contamination level and a baseline cleanliness requirement of the lithography apparatus, in the combination required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        5/7/2022